Exhibit ADVISORY AGREEMENT AGREEMENT made as of this 25th day of May 2007 by and among AM Trading SPC, a segregated portfolio company formed under the laws of the Cayman Islands (the “Fund”) acting for and on behalf of the cell named AM Trading SPC – MSP 41 Segregated Portfolio (the “Cell”) and Winton Capital Management Ltd (the "Advisor") herein referred to as the "Agreement." WITNESSETH: THAT, WHEREAS, the Agreement between the parties supersedes all prior agreements between the parties regarding the Advisor’s “Diversified” Program; and WHEREAS, the Fund is a Cayman Islands segregated portfolio company (SPC) comprised of various segregated portfolios (each a “cell”) and formed to allow investor funds and other “feeder” vehicles to allocate all or a portion of their respective assets into shares of various cells within the Fund, and any references to the “Cell” will include the reference “the Fund acting for and on behalf of the Cell”; and WHEREAS, pursuant to the terms of an agreement entered into by and between the Cell and AlphaMetrix Investment Advisors LLC, a limited liability company formed under the laws of the State of Illinois (“AIA” or the “Trading Manager”) (the “TM Agreement”), the Cell appointed AIA as its attorney-in-fact to assist it with the implementation of its trading objectives, including but not limited to the selection and hiring of one or more trading advisors for the Cell to manage and trade its assets and to negotiate and enter into agreements in conjunction with the Fund with one or more trading advisors granting each such trading advisor discretionary investment management authority with respect to the assets of the Cell ; and WHEREAS, the Cell and the Advisor wish to enter into this Agreement in order to set forth the terms and conditions upon which the Advisor will render and implement trading advisory services during the term of this Agreement; NOW, THEREFORE, the parties agree as follows: 1.DUTIES OF THE ADVISOR. (a)During the term hereof, the Advisor shall have sole authority and responsibility for directing the investment and reinvestment in commodities, spot foreign exchange, futures, forwards, swaps, options, exchange of futures for physical transactions, exchange of physical for futures transactions and other derivative instruments traded on United States and non-United States exchanges and markets (regulated and over-the-counter) (collectively, "financial interests”) in one or more accounts of the Cell established for the Advisor’s trading at a clearing broker (all such accounts collectively being referred to as the “Account”). The Advisor will determine the trades in financial interests on behalf of the Cell in accordance with the description of the Advisor’s trading program identified in and the constraints set forth in Appendices A and B hereto and as replicated in the Supplements to the AlphaMosaic SPC and AlphaMosaic US LLC offering memorandums (the “Cell Supplements”).The Advisor also agrees to refrain from effecting transactions in any financial interest that is a futures contract not approved by the Commodity Futures Trading Commission (“CFTC’), as the Cell may contain the direct or indirect investments of U.S. persons. -1- Exhibit (b)All purchases and sales of financial interests shall be for the account and at the risk of the Cell. All brokerage and floor commissions and fees, reasonablegive-up fees, option premiums, and all other transaction costs and expensesincurred in connection with transactions by and for the Cell by the Advisor shall be charged to the Account. All trades for the Account shall be made through such commodity broker or brokers as the Cell directs. On behalf of the Cell, the Fund has selected the clearing brokers (the "Brokers") designated in the Cell Supplements and hereby directs the Advisor to clearall trades for the Account through the Brokers and to enter into any agreements on the Cell’s behalf in order to effect such direction. The Advisor may use a Broker to execute trades.The Advisor may also use exchange floor brokers, give-up brokers or other executing entities not affiliated with the Broker to execute any trades, provided that Cell receives prior written notice thereof and that Cell expresses its consent to the use of such broker (e.g. as a party to the ”give up” agreement involving such broker). (c)The Advisor acknowledges that the Cell has appointed AIA as its attorney-in-fact with full authority to appoint trading advisors to manage the assets of the Fund’s separate cells pursuant to the TM Agreement.The Cell instructs the Advisor to accept directives, instructions and other communications from AIA in its capacity as the attorney-in-fact of the Cell and the Advisor shall be entitled to rely on directives, instructions and other communications from AIA as being authorized until such time as the Advisor has received written notice from the Cell of the revocation of such power of attorney; provided, however, that in the unlikely event that the Advisor receives conflicting instructions from the Cell and AIA, the Advisor shall comply with the instructions of the Cell. 2.INDEPENDENCE OF THE ADVISOR.
